DETAILED ACTION
The Examiner acknowledges two preliminary amendments in the present application including a July 13, 2021 preliminary amendment canceling claims 1-20 and adding new claims 21-40, and a December 1, 2021 preliminary amendment canceling claims 21-40 and adding new claims 41-60. Accordingly, claims 41-60 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,522,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of at least independent claims 41, 54, & 60 is fully encompassed within the scope of at least independent claims 1, 9, & 16 of said patent, such that the patent claims appear inclusive of receiving an entrance request for a gaming match, sending a request to authenticate a user account, and sending content that includes at least one of a number of players per team for a gaming match. Certain of the dependent claims of the instant application further recite limitations found in either the independent claims of said patent or further dependent claims of said patent, such that the subject matter of the totality of claims 41-60 appear sufficiently overlapping with the subject matter of claims 1-20 of said patent thereby reasonably warranting a terminal disclaimer to obviate this double patent rejection. 
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,839,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of at least independent claims 41, 54, & 60 is fully encompassed within the scope of at least independent claims 1, 9, & 16 of said patent, such that the patent claims appear inclusive of receiving an entrance request for a gaming match, sending a request to authenticate a user account, and sending content that includes at least one of a number of players per team for a gaming match. Certain of the dependent claims of the instant application further recite limitations found in either the independent claims of said patent or further dependent claims of said patent, such that the subject matter of the totality of claims 41-60 appear sufficiently overlapping with the subject matter of claims 1-20 of said patent thereby reasonably warranting a terminal disclaimer to obviate this double patent rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to eligible statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent Claim 41 recites a method, comprising: receiving an entrance request for a gaming match from a user device, the entrance request associated with a user action of selecting the gaming match from interactive gaming match content displayed on a Graphical User Interface (GUI) of the user device; sending a request to authenticate a user account associated with the user to an authentication service; sending match population content to a game server associated with the gaming match in response to authentication of the user account by the authentication service, wherein the match population content includes at least one of a number of players per team for the gaming match; and wherein at least one of the receiving the entrance request, the sending the request and the sending the match population content is performed by one or more processors forming part of a tournament system.
Independent claim 54, while reciting “a computer program product”, the claim is directed to substantially the same steps as recited in the method above.
Independent claim 60, while reciting a “system” comprising processors and memory, the claim is directed to the processor/memory performing substantially the same steps as recited in the method above.
Accordingly, for the purposes of this analysis, each of claims 41, 54, & 60 are directed to the same abstract idea, as detailed below.
following rules or instructions.  
Other than reciting generically claimed computing aspects including at least: a user device, an authentication service, a graphical user interface of the user device, a game server, a computer program product, processors, and memory, nothing in claims 41, 54, or 60 preclude the above recited process steps as underlined from practically being performed in the human mind.  For example, the abstract idea encompasses players mentally or via pen/paper, receiving an entrance request for a gaming match based on user selection, sending a request to authenticate a user account, and sending match population content associated with the gaming machine, wherein the match population content includes at least one of a number of players per time for the gaming machine, as each of these function individually and in combination, are functions easily performed mentally or via human activity involving pen/paper. Accordingly, the underlined functions set forth above are mental processes which are considered abstract and not patentable.  Halliburton v. Walker, 73 USPQ 75.
Moreover, these three independent claims amount to methods of organized human activity. That is, according to the 2019 Revised Patent Subject Matter Guidelines, methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  Notably, these claims purport an abstract idea equivalent to following rules or instructions, as the associated receiving and sending steps discussed above are merely instructions to be followed.
Regarding dependent claims:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the certain methods of organizing human activity. For example, the user comprises at least one of the number of players per team for the gaming machine (claim 43), or the interactive gaming match content comprises at least one gaming match (claim 46).  Accordingly, as detailed in each of the dependent claims, the limitations merely constitute additional 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

This judicial exception is not integrated into a practical application because the claimed computing elements of at least: a user device, an authentication service, a graphical user interface of the user device, a game server, a computer program product, processors, and memory are recited at a high level of generality.  The claimed invention incorporating these computing elements appears to be no more than mere generic computing elements utilized to apply the instructions of the judicial exception using the generic claimed structure identified above. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e).  Applicant may argue that the recitations directed to the “graphical user interface (GUI) of the user device” provides significantly more than the abstract idea and/or a practical application of the abstract idea, however, as claimed the GUI appears to be nothing more than a generic input means as is commonplace in virtually all generic computers or the like, and thus is deemed a generic computing element as detailed above.
Accordingly, this judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or implement the abstract idea on a “computer” (i.e. the identified computing elements above), or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed generic structure and generic computing elements are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claims are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of generic structure and/or generic computing elements to apply the abstract idea merely implements the abstract idea at a low level of generality and fails to impose meaningful limitations to impart patent-eligibility (the use of a generic structure to implement instructions or a generic computer to implement instructions is merely illustrating the environment in which the abstract idea is practiced).  The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules or instructions to further expand/narrow the abstract idea of the independent claims.
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process, and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”. The claimed generic computing elements identified above are analogous to a general purpose structure and/or general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.   As evidence the numerous patents and patent application publications cited of record disclose inventions in realm of tournaments/contests/matches and the like including entrance requests/fees and player matching, such that these incorporate substantially the same generic computing elements detailed above for substantially similar purposes.  See Berkheimer  v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).   Thus, these elements are conventional and do not provide any improvement to the game.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these method claims. The above claimed underlined process steps do not transform the above-identified computing elements of the claims into a different state or thing.  These additional elements physically remain the same and do not transform into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715